Judgment unanimously modified, as a matter of discretion in the interest of justice, by reducing the sentence imposed on defendant’s conviction of criminal possession of a controlled substance, third degree (two counts), to a maximum of nine years and a minimum of three years and otherwise judgment affirmed. (Appeal from judgment of Oneida County Court, Buckley, J.—criminal possession of controlled substance, third degree, and other offenses.) Present —Hancock, Jr., J. P., Doerr, Green, O’Donnell and Schnepp, JJ.